Citation Nr: 0631975	
Decision Date: 10/16/06    Archive Date: 10/25/06

DOCKET NO.  04-14 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether there was clear and unmistakable error (CUE) in 
rating decisions of August 1991 and November 1992 which 
denied recognition of E.M.M. as a "child" of the veteran on 
the basis of permanent incapacity for self-support prior to 
attaining the age of eighteen.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to October 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2001 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran and his spouse testified at a personal 
hearing before the undersigned Veterans Law Judge.  A copy of 
the transcript of that hearing is of record.


FINDINGS OF FACT

1.  Unappealed rating decisions in August 1991 and November 
1992 disallowed the veteran's claim seeking recognition of 
his daughter, E.M.M, as a "child" of the veteran on the 
basis of permanent incapacity for self-support prior to 
attaining the age of eighteen.

2.  At the time of the August 1991 and November 1992 rating 
decisions, evidence of record showed that E.M.M. would not be 
capable of carrying on employment.  

3.  E.M.M. died on November [redacted], 2000, at the age of 28.







CONCLUSION OF LAW

The August 1991 and November 1992 rating decisions were 
clearly and unmistakably erroneous in failing to recognize 
E.M.M as a "child" of the veteran on the basis of permanent 
incapacity for self-support prior to attaining the age of 
eighteen.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§ 3.105(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Previous determinations that are final and binding will be 
accepted as correct in the absence of clear and unmistakable 
error.  38 C.F.R. § 3.105(a).  The Court has held that for 
there to be a valid claim of CUE either the correct facts, as 
they were known at that time, were not before the adjudicator 
or the legal provisions effective at that time were 
improperly applied; a mere difference of opinion in the 
outcome of the adjudication does not provide a basis to find 
that VA committed error during the adjudication process.  See 
Russell v. Principi, 3 Vet. App. 310 (1992) (en banc).  

The critical facts known at the time of the August 1991 and 
November 1992 rating decisions are fairly straightforward, 
and are not in dispute.  The evidence then (as now) showed 
that, although her school principal reported that she seemed 
stable and not any worse than the previous year, her 
physicians reported that E.M.M. required continuous 
supervision and would not be capable of carrying on 
employment.  In other words, the evidence clearly showed 
that, based on profession medical opinions, E.M.M. was a 
"child" of the veteran on the basis of permanent incapacity 
for self-support prior to attaining the age of eighteen.

The evidence of record reflects that the veteran's daughter, 
E.M.M., was born on December [redacted], 1971, and reached the age of 
eighteen on December [redacted], 1989.  

In October 1989, the veteran requested that E.M.M. be 
recognized as a disabled child prior to her eighteenth 
birthday based on her progressively worsening disability.  

An October 1989 letter from A.W. Zimmerman, M.D., states that 
the onset of the juvenile myoclonic epilepsy suffered by 
E.M.M. was when she was ten years of age and she has 
continued to have seizures despite medications.  The doctor 
also stated that E.M.M. requires continued supervision 
although she is able to attend school.  

In September 1990, the veteran was notified by VA that, 
inasmuch as the veteran was getting additional benefits for 
E.M.M. as a school child until July 1, 1992, he should 
resubmit his claim when she reaches age 23 or is no longer in 
school.  

A March 1990 statement from the principal of the high school 
which E.M.M. attended states that, from a layman's 
observation, E.M.M. seemed stable and not any worse than the 
previous year.

A May 1990 statement from Dr. Zimmerman states that E.M.M. is 
disabled to the extent that she had continuous and recurrent 
seizure activity.  This statement concludes that E.M.M. would 
not be capable of carrying on employment.  

Upon consideration of the foregoing, by an August 1991 rating 
decision, the RO determined that the evidence received does 
not show that E.M.M. became incapable of self-support prior 
to attaining age eighteen.  

A February 1992 report of Comprehensive Psychological 
Evaluation includes the conclusion that E.M.M. was 
functioning in the mildly retarded range and that her short-
term and long-term memory were moderately to severely 
impaired.  Functionally, these impairments would greatly 
restrict E.M.M.'s ability to deal with the daily demands of 
living.  The examiner further concluded that it is highly 
unlikely that, given her current state, E.M.M. would be able 
to hold down formal employment.  The examiner stated that 
E.M.M. was also restricted interpersonally and unable to 
engage in reciprocal social interaction.  The examiner noted 
that E.M.M. had few interests and showed poor judgment and 
insight.

A September 1992 letter from R.I. Kuznieky, M.D., states that 
E.M.M. is totally and permanently disabled and relies 
completely on her parents. 

Upon consideration of the foregoing, by a November 1992 
rating decision, the RO determined that the evidence received 
does not show that E.M.M. became incapable of self-support 
prior to attaining age eighteen.  

The veteran filed his initial claim seeking recognition of 
his daughter, E.M.M, as a "child" of the veteran on the 
basis of permanent incapacity for self-support prior to 
attaining the age of eighteen in October 1989.  Both the 
August 1991 and the November 1992 rating decisions disallowed 
his claim on the basis that the evidence did not show that 
E.M.M. became incapable of self prior to attaining age 18.  
The question before the Board now is the propriety of the 
disallowances.  

For purposes of entitlement to VA benefits, the term 
"child" includes a person who is unmarried and who, before 
attaining the age of 18 years, became permanently incapable 
of self-support.  See 38 U.S.C.A. § 101(4); 38 C.F.R. 
§ 3.57(a).  A child of a veteran may be considered a 
"child" after age 18 for purposes of benefits under Title 
38, United States Code, if found by a rating determination to 
have become, prior to age 18, permanently incapable of self-
support.  See 38 U.S.C.A. § 101(4); 38 C.F.R. § 3.315(a).

To be eligible for VA benefits under 38 U.S.C.A. § 101 and 
38 C.F.R. § 3.356(a), the "child" must be shown to be 
permanently incapable of self-support by reason of mental or 
physical defect at the date of attaining the age of 18 years.  
Further pertinent criteria are listed at 38 C.F.R. 
§ 3.356(b), which state as follows:  

Eligibility will be made solely on the basis of 
whether the child is permanently incapable of self-
support through his own efforts by reason of 
physical or mental defects.  The question of 
permanent incapacity for self-support is one of 
fact for determination by the rating agency on 
competent evidence of record in the individual 
case.  Rating criteria applicable to disabled 
veterans are not controlling.

Principal factors for consideration are:  (1) The 
fact that a claimant is earning his or her own 
support is prima facie evidence that he or she is 
not incapable of self-support.  Incapacity for 
self-support will not be considered to exist when 
the child by his or her own efforts is provided 
with sufficient income for his or her reasonable 
support.

(2) A child shown by proper evidence to have been 
permanently incapable of self-support prior to the 
date of attaining the age of eighteen years, may be 
so held at a later date even though there may have 
been a short intervening period or periods when his 
or her condition was such that he or she was 
employed, provided the cause of incapacity is the 
same as that upon which the original determination 
was made and there were no intervening diseases or 
injuries that could be considered as major factors.  
Employment which was only casual, intermittent, 
tryout, unsuccessful, or terminated after a short 
period by reason of disability, should not be 
considered as rebutting permanent incapability of 
self-support otherwise established.

(3) It should be borne in mind that employment of a 
child prior or subsequent to the delimiting age may 
or may not be a normal situation, depending on the 
educational progress of the child, the economic 
situation of the family, indulgent attitude of 
parents, and the like.  In those cases where the 
extent and nature of disability raises some doubt 
as to whether they would render the average person 
incapable of self-support, factors other than 
employment are for consideration.  In such cases it 
should be considered whether the daily activities 
of the child in the home and community are 
equivalent to the activities of employment of any 
nature within the physical or mental capacity of 
the child which would provide sufficient income for 
reasonable support.  Lack of employment of the 
child either prior to the delimiting age or 
thereafter should not be considered as a major 
factor in the determination to be made, unless it 
is shown that it was due to physical or mental 
defect and not to mere disinclination to work or 
indulgence of relatives or friends.

(4) The capacity of a child for self-support is not 
determinable upon employment afforded solely upon 
sympathetic or charitable considerations and which 
involved no actual or substantial rendition of 
services.  38 C.F.R. § 3.356. 

As noted above, the evidence at the time of the August 1991 
and November 1992 rating decisions (as now) showed that, 
although her school principal reported that she seemed stable 
and not any worse than the previous year, her physicians 
reported that E.M.M. required continuous supervision and 
would not be capable of carrying on employment.  In other 
words, the evidence clearly showed that, based on profession 
medical opinions, E.M.M. was a "child" of the veteran on 
the basis of permanent incapacity for self-support prior to 
attaining the age of eighteen.  As the evidence then 
indisputably showed that E.M.M. required continuous 
supervision and would not be capable of carrying on 
employment, she was a "child" of the veteran on the basis 
of permanent incapacity for self-support prior to attaining 
the age of eighteen.  The Board finds that the August 1991 
and November 1992 rating decisions erred in failing to 
recognize E.M.M. as a "child" of the veteran on the basis 
of permanent incapacity for self-support prior to attaining 
the age of eighteen as established by all of the medical 
evidence of record, and that the result would have been 
manifestly different but for that error.  See Fugo v. Brown, 
6 Vet. App. 40, 44(1993).  

Accordingly, the Board finds that the medical evidence, 
coupled with the lay testimony, is sufficient for finding 
that E.M.M., the daughter of the veteran, was, prior to her 
untimely death in November 2000, not married, a member of the 
veteran's household, and had a seizure disorder that was so 
severe prior to her eighteenth birthday so as to have 
rendered her permanently incapable of self-support prior to 
that birthday.  See 38 C.F.R. §§ 3.210, 3.356.  Thus, E.M.M. 
may be recognized as the veteran's "child" for VA purposes.  
38 U.S.C.A. § 104(4); 38 C.F.R. §§ 3.57; 3.356. 

In closing, the Board acknowledges the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002) and implementing regulations at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  The Board also 
acknowledges that various judicial decisions have addressed 
the notice and assistance requirement of VCAA.  See generally 
See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles 
v. Principi, 16 Vet. App. 370 (2002); Huston v. Principi, 17 
Vet. App. 195, 202 (2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003).  However, the Board need not consider the question of 
VCAA compliance since there is no detriment to the veteran in 
light of the favorable disposition in this matter.


ORDER

The rating decisions in August 1991 and November 1992 are 
reversed based on CUE to the extent that they denied 
recognition of E.M.M as a "child" of the veteran on the 
basis of permanent incapacity for self-support prior to 
attaining the age of eighteen; E.M.M is recognized as a 
"child" of the veteran on the basis of permanent incapacity 
for self-support prior to attaining the age of eighteen. 


____________________________________________
M. W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


